Claims No Longer Being Interpreted Under USC § 112(f)
1.	The previously-stated claim limitations that were interpreted under 35 U.S.C. 112(f) have been amended to include sufficient structure, material or acts to entirely perform the recited functions of these claim limitations.  Thus, these limitations are no longer being interpreted under 35 U.S.C. 112(f).
Allowed Claims
2.	Claims 1-18 are allowed. 
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “wherein the dynamic adjustment circuit(FIG. 1: 110) provides the output data(FIG. 1: Dout) to the sticking model circuit(FIG. 1: 120)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2010/0277400 A1 to Jeong and U.S. Patent Pub. No. 2019/0259325 A1 to Chaji et al. (“Chaji”), either singularly or in 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

More specifically as to claim 1, Jeong discloses an image processing apparatus (¶¶0024, especially – “an AMOLED display”, 0028), wherein the image processing apparatus (¶¶0024, especially – “an AMOLED display”, 0028) comprises a plurality of circuits(400, 722)(FIGs. 3A, 4A and 7; ¶¶0029, 0032-0033, 0044), and being configured as: 
a sticking model circuit(400)(FIGs. 3A, 4A; ¶¶0029, 0032-0033) configured to correspondingly provide degradation information according to pixel data of a current pixel (FIG. 1; ¶¶0024, 0027, especially – “’data line sensing’ to sense the of a display panel(200)(FIG. 2; ¶0028), wherein the current pixel (FIG. 1; ¶0024) comprises a first sub-pixel(red sub-pixel)(FIG. 1; ¶0024) and at least one second sub-pixel(green sub-pixel)(FIG. 1; ¶0024), and the first sub-pixel(red sub-pixel)(FIG. 1; ¶0024) and the at least one second sub-pixel(green sub-pixel)(FIG. 1; ¶0024) have different colors(red, green)(FIG. 1; ¶0024); 
and a dynamic adjustment circuit(722)(FIG. 7; ¶0044), receiving original image data of the current pixel (FIG. 1; ¶0024) and dynamically adjusting the original image data(724)(FIG. 7; ¶0044) of the current pixel (FIG. 1; ¶0024) according to the degradation information to generate output data (¶0033, especially – “the aging offset data in the form of offsets to the grayscale data that is needed to compensate for aging of the OLED sub-pixel to be calibrated”), wherein the dynamic adjustment circuit(722)(FIG. 7; ¶0044) comprises a conversion circuit(722)(FIG. 7; ¶0044), and the conversion circuit(722)(FIG. 7; ¶0044) dynamically adjusts the original image data(724)(FIG. 7; ¶0044) of the current pixel(FIG. 1; ¶0024) according to the degradation information (FIG. 1; ¶¶0024, 0027) when luminance is maintained (¶0031, especially – “∆VF can be used as an index into a look-up-table that stores values of ∆VF and the corresponding aging offset data for generating the incremental sub-pixel current needed to maintain constant luminance in the aged OLED sub-pixel”), and the output data(Compensated RGB Data)(FIG. 7: 702; ¶0042) is configured to drive the display panel(200)(FIGs. 2, 3A: Col DAC; ¶0042).
Jeong does not expressly disclose wherein the image processing apparatus  comprises one or a plurality of microprocessors; wherein the dynamic adjustment circuit comprises a sub-pixel conversion circuit, and the sub-pixel conversion circuit dynamically adjusts the original image data of the current pixel according to the degradation information and converts the first sub-pixel into the at least one second sub-pixel when luminance is maintained, wherein the dynamic adjustment circuit provides the output data to the sticking model circuit.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Chaji discloses wherein the image processing apparatus (FIG. 19; ¶0062, especially – “a color display”) comprises one or a plurality of microprocessors(112)(FIG. 1; ¶0182); wherein the dynamic adjustment circuit (FIG. 19; ¶¶0185-0186, 0188) comprises a sub-pixel conversion circuit(1911)(FIG. 19; ¶¶0186, 0209), and the sub-pixel conversion circuit(1911)(FIG. 19; ¶¶0186, 0209) dynamically adjusts the original image data(Video signal)(FIG. 19; ¶¶0186,  of the current pixel(R, G, B, W)(FIG. 19; ¶¶0188, especially – “four RGBW subpixels”, 0212, especially – “the four subpixels in each pixel”) according to the degradation information(White OLED aging)(FIG. 19; ¶¶0185, 0209) and converts the first sub-pixel(red sub-pixel) into the at least one second sub-pixel(red sub-pixel with adjusted brightness)(¶0209) when display white point is maintained (¶0185, especially – “maintain a substantially constant display white point over time”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong with Chaji to provide an image processing apparatus that has compact and reliable circuitry and that prevents the display of artifacts caused by to image sticking (¶¶0015, 0185).
	Jeong modified by Chaji does not teach wherein the dynamic adjustment circuit provides the output data to the sticking model circuit, with all other limitations as claimed.
Independent claim 10 identifies the distinct features: “and providing the output data(FIG. 1: Dout) to the sticking model circuit(FIG. 1: 120) by the dynamic adjustment circuit(FIG. 1: 110)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2010/0277400 A1 to Jeong and U.S. Patent Pub. No. 2019/0259325 A1 to Chaji et al. (“Chaji”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 10, Jeong discloses an operation method (FIGs. 3A, 4A, 7: 400, 722; ¶¶0027, 0029, 0032-0033, 0044) of an image processing apparatus(¶¶0024, especially – “an AMOLED display”, 0028), wherein the image processing apparatus (¶¶0024, especially – “an AMOLED display”, 0028) comprises a plurality of circuits (400, 722)(FIGs. 3A, 4A and 7; ¶¶0029, 0032-0033, 0044), and being configured to perform the operation method (FIGs. 3A, 4A, 7: 400, 722; ¶¶0027, 0029, 0032-0033, 0044), wherein the operation method (FIGs. 3A, 4A, 7: 400, 722; ¶¶0027, 0029, 0032-0033, 0044) comprises:
	correspondingly providing degradation information according to pixel data of a current pixel (FIG. 1; ¶¶0024, 0027, especially – “’data line sensing’ to sense the OLED forward voltage…∆GrayScale is stored in aging offset RAM 704”) of a display panel(200)(FIG. 2; ¶0028) by a sticking model circuit(400)(FIGs. 3A, 4A; ¶¶0029, 0032-0033), wherein the current pixel (FIG. 1; ¶0024) comprises a first sub-pixel(red sub-pixel)(FIG. 1; ¶0024) and at least one second sub-pixel(green sub-pixel)(FIG. 1; ¶0024), and the first sub-pixel(red sub-pixel)(FIG. 1; ¶0024) and the at least one second sub-pixel(green sub-pixel)(FIG. 1; ¶0024) have different colors(red, green)(FIG. 1; ¶0024);
	receiving original image data of the current pixel (FIGs. 1, 7: 722; ¶¶0024, 0044) and dynamically adjusting the original image data (724)(FIG. 7; ¶0044) of the current pixel (FIG. 1; ¶0024) according to the degradation information to generate output data (¶0033, especially – “the aging offset data in the form of offsets to the grayscale data that is needed to compensate for aging of the OLED sub-pixel to be calibrated”) by a dynamic adjustment circuit(722)(FIG. 7; ¶0044);
	dynamically adjusting the original image data(724)(FIG. 7; ¶0044) of the current pixel (FIG. 1; ¶0024) according to the degradation information(¶0033, especially – “the aging offset data in the form of offsets to the grayscale data that is  when luminance is maintained (¶0031, especially – “∆VF can be used as an index into a look-up-table that stores values of ∆VF and the corresponding aging offset data for generating the incremental sub-pixel current needed to maintain constant luminance in the aged OLED sub-pixel”); wherein the output data(Compensated RGB Data)(FIG. 7: 702; ¶0042) is configured to drive the display panel(200)(FIGs. 2, 3A: Col DAC; ¶0042).
	Jeong does not expressly disclose wherein the image processing apparatus comprises one or a plurality of microprocessors, and converting the first sub-pixel into the at least one second sub-pixel when luminance is maintained by a sub-pixel conversion circuit of the dynamic adjustment circuit; and providing the output data to the sticking model circuit by the dynamic adjustment circuit.
	Chaji discloses wherein the image processing apparatus (FIG. 19; ¶0062, especially – “a color display”) comprises one or a plurality of microprocessors(112)(FIG. 1; ¶0182), and converting the first sub-pixel(red sub-pixel) into the at least one second sub-pixel(red sub-pixel with adjusted brightness)(¶0209) when display white point is maintained (¶0185, especially – “maintain a substantially constant display white point over time”) by a sub-pixel conversion circuit(1911)(FIG. 19; ¶¶0186, 0209) of the dynamic adjustment circuit FIG. 19; ¶¶0185-0186, 0188).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong with Chaji to provide an operation method of an image processing apparatus that prevents the display of 
	Jeong modified by Chaji does not teach and providing the output data to the sticking model circuit by the dynamic adjustment circuit, with all other limitations as claimed.
Other Relevant Prior Art
4.	Other relevant prior art includes:
U.S. Patent Pub. No. 2017/0213493 A1 to Han discloses an image processing apparatus(1000)(FIG. 1; ¶¶0048, 0050) including an sticking model circuit (¶0050, especially – “the display panel 100 may provide degradation information (or age information) of the pixels PX generated by pixel sensing to the image sticking compensator 200”); and a dynamic adjustment circuit(200)(FIG. 1; ¶0051), receiving original image data(IDATA)(FIG. 1; ¶0051) of the current pixel and dynamically adjusting the original image data of the current pixel according to the degradation information to generate output data (FIG. 1: 200; ¶0051).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692